 

Exhibit 10.1

 



EXECUTION VERSION

 

This AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”), dated as of November
14, 2019, is by and among WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted
company (“WIL-Bermuda”), WOFS ASSURANCE LIMITED, a Bermuda exempted company
(“WOFS”, and together with WIL-Bermuda, the “Borrowers”), WEATHERFORD
INTERNATIONAL PLC, an Irish public limited company (“WIL-Ireland”), each of the
Guarantors in their capacities as such (together with the Borrowers and
WIL-Ireland, the “Obligors”), the Lenders (as defined below) party hereto from
time to time and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and the Issuing Banks
party hereto from time to time.

 

W I T N E S E T H :

 

WHEREAS, the Borrowers, WIL-Ireland, the Guarantors, the Administrative Agent
and the Lenders party thereto are parties to that certain Forbearance Agreement,
dated as of July 1, 2019 (as amended, supplemented or otherwise modified, the
“Forbearance Agreement”).

 

WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Forbearance Agreement, and the Lenders party hereto have
agreed to amend the Forbearance Agreement as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

SECTION 1.         DEFINITIONS. Unless otherwise defined herein, capitalized
terms are used herein as defined in the Forbearance Agreement.

 

SECTION 2.         AMENDMENT. Section 3.1(a)(iv)(A) of the Forbearance Agreement
is hereby amended and restated in its entirety as follows:

 

“(iv)     (A) The Borrower shall not have delivered to the Lenders on or before
November 30, 2019, an executed and binding commitment letter in respect of the
exit revolving credit facility in the principal amount of not less than
$600,000,000, including a letter of credit sublimit of up to $550,000,000, from
one or more creditworthy financial institutions which provides financings of
this type in the ordinary course of its business and which is reasonably capable
of fulfilling its commitment and with such conditions to funding that are
customary for financings of this type (the “Revolver Exit Commitment”)”

 

SECTION 3.         CONDITIONS PRECEDENT.

 

3.1              Amendment Effective Date. This Amendment shall become effective
(the “Amendment Effective Date”) on the first date on which all of the following
conditions have been satisfied or waived by the Administrative Agent and the
Required Lenders:

 

(a)               Execution and Delivery. The Administrative Agent shall have
received counterparts of this Amendment duly executed by (a) the Borrowers and
WIL-Ireland and (b) the Required Lenders.

 



 

 

 

(b)               No Default. There shall be no Default or Event of Default
(other than the Specified Events of Default).

 

(c)               Representations and Warranties. As of the Amendment Effective
Date, the representations and warranties contained in this Agreement, the Credit
Agreement and in each other Loan Document (other than with respect to Specified
Events of Default) shall be true and correct in all material respects (or in any
respect to the extent such representation or warranty is qualified by
materiality) on and as of the Amendment Effective Date as if made on and as of
the Amendment Effective Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or in any respect to the extent such representation or warranty is
qualified by materiality) on and as of such earlier date.

 

(d)               Payment of Legal Fees. The Obligors shall have paid, on the
Amendment Effective Date and to the extent invoiced to the Borrowers at least
one (1) Business Days prior thereto, the reasonable and documented out-of-pocket
accrued expenses of the Administrative Agent, including, without limitation, the
reasonable and documented fees, charges and disbursements of Simpson Thacher &
Bartlett LLP.

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES. In order to induce the Credit
Parties party hereto to enter into this Amendment, the Obligors party hereto
hereby represent and warrant to the Credit Parties that:

 

(a)               each Obligor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and has all
requisite power and authority to execute, deliver and perform its obligations
under this Amendment;

 

(b)               the representations and warranties of each Obligor contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the Amendment Effective Date (except with respect
to the Specified Events of Default) as if made on and as of the Amendment
Effective Date, except where such representations and warranties expressly
relate to an earlier date in which case such representations and warranties were
true and correct in all material respects as of such earlier date;

 

(c)               the execution, delivery, and performance by each Obligor of
this Amendment, (i) have been duly authorized by all necessary corporate,
partnership or other proceedings on its part or on its behalf, (ii) does not and
will not violate any applicable law or regulation applicable to such Obligor or
the charter, limited liability company agreement, by-laws or other
organizational documents of such Obligor or any order of any Governmental
Authority, (iii) does not require any consent or approval of, registration or
filing with (other than any disclosure filing), or any other action by, any
Governmental Authority, except as have been made or obtained or made and are in
full force; and

 

(d)               this Amendment constitutes the legal, valid and binding
obligation of each Obligor, enforceable against such Obligor in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 



 

 

 

SECTION 5.         CONTINUING EFFECT. Except as expressly provided herein, the
Forbearance shall continue to be and shall remain in full force and effect in
accordance with its terms. Except as expressly provided herein, this Amendment
(i) shall not constitute an amendment, waiver or modification of any provision
of the Forbearance Agreement and (ii) shall not be construed as an amendment,
waiver or modification of any action on the part of the Borrowers or the other
Obligors that would require an amendment, waiver or consent of the Credit
Parties. This Amendment is a Loan Document.

 

SECTION 6.         MISCELLANEOUS. Sections 15 and 17 of the Forbearance
Agreement are hereby incorporated herein mutatis mutandis.

 

SECTION 7.         CONSENT OF GUARANTORS. Each of the Guarantors hereby consents
to this Agreement.

 

SECTION 8.         RELEASE. On and as of the Amendment Effective Date, each of
the Obligors (on behalf of itself and its Affiliates) and its
successors-in-title, legal representatives and assignees and, to the extent the
same is claimed by right of, through or under any of the Obligors, for its past,
present and future employees, agents, representatives, officers, directors,
shareholders, and trustees (each, a “Releasing Party” and collectively, the
“Releasing Parties”), does hereby release and discharge, and shall be deemed to
have forever released and discharged, the Credit Parties, and the Credit
Parties’ respective successors-in-title, legal representatives and assignees,
past, present and future officers, directors, affiliates, shareholders,
trustees, agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (collectively hereinafter the “Lender Parties”),
from any and all manner of action and actions, cause and causes of action,
claims, charges, demands, counterclaims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys’ fees, or any other compensation, recovery
or relief on account of any liability, obligation, demand or cause of action of
whatever nature, whether in law, equity or otherwise (including, without
limitation, any so called “lender liability” claims, interest or other carrying
costs, penalties, legal, accounting and other professional fees and expenses and
incidental, consequential and punitive damages payable to third parties, or any
claims arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or
recovery under any other federal, state or foreign law equivalent), whether
known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may heretofore accrue against any of the Lender
Parties in their capacities as such under any of the Loan Documents, whether
held in a personal or representative capacity, solely to the extent based on any
act, fact, event or omission or other matter, cause or thing occurring at or
from any time prior to and including (but not after) the date hereof in any way,
directly or indirectly arising out of, connected with or relating to any of this
Agreement, the Loan Documents and the transactions contemplated hereby or
thereby, or any other agreements, certificates, instruments and other documents
and statements (whether written or oral) related to any of the foregoing (each,
a “Claim” and collectively, the “Claims”). Each Releasing Party further
stipulates and agrees with respect to all Claims, that it hereby waives, to the
fullest extent permitted by applicable law, any and all provisions, rights, and
benefits conferred by any applicable U.S. federal or state law, or any principle
of common law, that would otherwise limit a release or discharge of any unknown
Claims pursuant to this Section 8.

 



 

 

 

SECTION 9.         GOVERNING LAW. THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 11.     SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and
inure to the benefit of the Borrowers, the Guarantors, and the Credit Parties,
and each of their respective successors and assigns, and shall not inure to the
benefit of any third parties. The execution and delivery of this Agreement by
any Lender prior to the Amendment Effective Date shall be binding upon its
successors and assigns and shall be effective as to any Loans or Commitments
assigned to it after such execution and delivery.

 

SECTION 12.     NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and no other
person or entity shall have any right of action hereon, right to claim any right
or benefit from the terms contained herein, or be deemed a third party
beneficiary hereunder.

 

SECTION 13.     REVIEW AND CONSTRUCTION OF DOCUMENTS. Each party hereto hereby
acknowledges, and represents and warrants to the other parties hereto, that:

 

(a)               it has had the opportunity to consult with legal counsel of
its own choice and has been afforded an opportunity to review this Agreement
with legal counsel;

 

(b)               it has carefully reviewed this Agreement and fully understands
all terms and provisions of this Agreement;

 

(c)               it has freely, voluntarily, knowingly, and intelligently
entered into this Agreement of its own free will and volition;

 

(d)               none of the Credit Parties have a fiduciary relationship with
any of the Obligors and the Obligors do not have a fiduciary relationship with
the Credit Parties, and the relationship between the Credit Parties, on the one
hand, and the Obligors, on the other hand, is solely that of creditor and
debtor; and

 

(e)               no joint venture exists among the Obligors and the Credit
Parties.

 



 

 

 

SECTION 14.     ENTIRE AGREEMENT; AMENDMENT. THE FORBEARANCE AGREEMENT AND THIS
AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO REGARDING
THE CREDIT PARTIES’ FORBEARANCE WITH RESPECT TO THEIR RIGHTS AND REMEDIES WHICH
MAY ARISE AS A RESULT OF THE SPECIFIED EVENTS OF DEFAULT AND SUPERSEDE ANY AND
ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER THEREOF AND HEREOF AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSION OF THE PARTIES HERETO. THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO. The provisions of this Amendment may be
amended or waived only by an instrument in writing signed by the Borrowers, the
Lenders constituting the Required Lenders and, to the extent required under
Section 11.01 of the Credit Agreement, the Issuing Bank and the Administrative
Agent.

 

SECTION 15.     COUNTERPARTS. This Agreement may be executed by the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Agreement may be delivered by facsimile transmission or
electronic PDF of the relevant signature page hereof.

 

SECTION 16.     HEADINGS. Section headings used in this Agreement are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

[Signature Pages Follow]

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

      WEATHERFORD INTERNATIONAL LTD.       By:   /s/Mohammed Dadhiwala    
Name:   Mohammed Dadhiwala     Title: Vice President       WEATHERFORD
INTERNATIONAL PLC       By:   /s/ Stuart Fraser     Name: Stuart Fraser    
Title: Vice President and Chief Accounting Officer       WOFS ASSURANCE LIMITED
      By: /s/Mohammed Dadhiwala     Name: Mohammed Dadhiwala     Title: Vice
President

 

Signature Page to

Amendment to Forbearance Agreement

 





 

 

  AUSTRALIA GUARANTOR:       WEATHERFORD AUSTRALIA PTY LIMITED           By: 
/s/ Antonino Gullotti     Name:   Antonino Gullotti     Title: Director        
  By: /s/ Robert Antonio De Gasperis     Name: Robert Antonio De Gasperis    
Title: Director

 

Signature Page to

Amendment to Forbearance Agreement

 





 

 

  BERMUDA GUARANTORS:       Key International Drilling Company Limited   Sabre
Drilling Ltd.   Weatherford Bermuda Holdings Ltd.   Weatherford International
Holding (Bermuda) Ltd.   Weatherford Pangaea Holdings Ltd.   Weatherford
Services, Ltd.   WEATHERFORD HOLDINGS (BERMUDA) LTD.           By:  /s/ Mohammed
Dadiwala     Name:   Mohammed Dadiwala     Title: Vice President       Key
International Drilling Company Limited           By: /s/ Andrew David Gold    
Name: Andrew David Gold     Title: President

 

Signature Page to

Amendment to Forbearance Agreement

 





 

      BVI GUARANTORS:       Weatherford Colombia Limited   Weatherford Drilling
International (BVI) Ltd.   Weatherford Drilling International Holdings (BVI)
Ltd.   Weatherford Holdings (BVI) Ltd.   Weatherford Oil Tool Middle East
Limited           By: /s/ Mohammed Dadhiwala     Name:   Mohammed Dadhiwala    
Title: Vice President       Weatherford Holdings (BVI) Ltd.   Weatherford Oil
Tool Middle East Limited           By: /s/ Mohammed Dadhiwala     Name: Mohammed
Dadhiwala     Title: Senior Vice President

 

Signature Page to

Amendment to Forbearance Agreement

 





 

 

  CANADA GUARANTORS:       Weatherford Canada Ltd.   Weatherford (Nova Scotia)
ULC           By: /s/ Pamela M. Webb     Name:   Pamela M. Webb     Title:
Director & Vice President

 

Signature Page to

Amendment to Forbearance Agreement

 





 

 

 

  ENGLAND GUARANTORS:       Weatherford EURASIA LIMITED   Weatherford U.K.
Limited       By: /s/ Richard Strachan     Name: Richard Strachan     Title:
Director

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  LUXEMBOURG GUARANTORS:       Weatherford European Holdings (Luxembourg) S.à
r.l.   Weatherford International (Luxembourg) Holdings S.à r.l.       By: /s/
Mathias Neuenschwander     Name: Mathias Neuenschwander     Title: Manager A

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  NETHERLANDS GUARANTOR:       Weatherford Netherlands B.V.       By: /s/ N. L.
V. Dgh     Name: N. L. V. Dgh     Title: Director

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  NORWAY GUARANTOR:       Weatherford NORGE AS       By: /s/ Geiregil Maller
Olsen     Name: Geiregil Maller Olsen     Title: Norway Director    

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  PANAMA GUARANTOR:       Weatherford services s. de r.l.       By: /s/
Christine M. Morrison     Name: Christine M. Morrison     Title: Administrator

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

 

  SWITZERLAND GUARANTORS:       wofs swiss finance gmbh       By: /s/ Aryana
Gabariu-Truong     Name: Aryana Gabariu-Truong     Title: Managing Officer      
Weatherford management company switzerland Sarl   weatherford worldwide holdings
gmbh   weatherford holdings (Switzerland) gmbh       By: /s/ Valleri Mueller    
Name: Valleri Mueller     Title: Managing Officer       weatherford products
gmbh   weatherford switzerland trading and development gmbh   wofs international
finance gmbh       By: /s/ Mathias Neuenschwander     Name: Mathias
Neuenschwander     Title: Managing Officer

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  LOUISIANA GUARANTOR:       WEATHERFORD U.S., L.P.       By: /s/ Christine M.
Morrison     Name: Christine M. Morrison     Title: Vice President

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  DELAWARE GUARANTORS:       PD Holdings (USA), L.P.   Precision Energy
Services, Inc.   Weatherford Artificial Lift Systems, LLC   Weatherford
Investment Inc.   Weatherford International, LLC   Weatherford/Lamb, Inc.   WEUS
Holding, LLC       By: /s/ Christine M. Morrison     Name: Christine M. Morrison
    Title: Vice President

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  CALIFORNIA GUARANTOR:       VISUAL SYSTEMS, Inc.       By: /s/ Christine M.
Morrison     Name: Christine M. Morrison     Title: Vice President

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  TEXAS GUARANTOR:       precision oilfield Services, llp,       By: /s/
Christine M. Morrison     Name: Christine M. Morrison     Title: Vice President

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

 

  JPMORGAN CHASE BANK, N.A., as   Administrative Agent, Issuing Bank and Lender
      By: /s/ Sandeep S. Parihar     Name: Sandeep S. Parihar     Title:
Executive Director

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  Wells Fargo Bank, N.A.   Lender and Issuing Bank         By: /s/ Reginald
Dawson     Name: Reginald Dawson     Title: Managing Director

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  Morgan Stanley Bank, N.A.   Lender       By: /s/ Kevin Newman     Name: Kevin
Newman     Title: Authorized Signatory

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  Barclays Bank PLC (“Barclays”), solely in respect of its Portfolio Management
Group (“PMG”) and not any other desk, unit, group, division, or affiliate of
Barclays, as a Lender       By: /s/ Sydney G. Dennis     Name: Sydney G. Dennis
    Title: Director

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  The Toronto-Dominion Bank, New York Branch   Lender and Issuing Bank       By:
/s/ Maria Macchiaroli     Name: Maria Machiaroli     Title: Authorized Signatory

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  Citibank, N.A.   Lender       By: /s/ Peter Baumann     Name: Peter Baumann  
  Title: Vice President

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

 

  UniCredit Bank, AG, New York Branch   Lender         By:   /s/ Michael D.
Novellino     Name: Michael D. Novellino     Title: Director         By: /s/
Scott Obeck     Name: Scott Obeck     Title: Director

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  Skandinaviska Enskilda Banken AB (publ)   Lender         By: /s/ Penny
Neville-Park     Name: Penny Neville-Park     Title:         By: /s/ Duncan Nash
    Name: Duncan Nash     Title:

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  Royal Bank of Canada   Lender         By:   /s/ Leslie P. Vowell     Name:
Leslie P. Vowell     Title: Authorized Signatory

 

Signature Page to

Amendment to Forbearance Agreement

 



 

 

 

  Banco Bilbao Vizcaya Argentaria, S.A. New York Branch   Lender         By: /s/
Mauricio Benitez     Name: Mauricio Benetiz     Title: Managing Director        
By: /s/ Miriam Trautman     Name: Miriam Trautman     Title: Senior Vice
President

 

Signature Page to

Amendment to Forbearance Agreement

 



 